Title: To George Washington from Benjamin Lincoln, 4 September 1782
From: Lincoln, Benjamin
To: Washington, George


                  Dear General,
                     War office September 4th 1782
                  
                  I have been honored with your Excellency’s Letters on the field Commissary of military stores’ department.
                  Enclosed are the resolves of Congress establishing the department.  I am, with sincere esteem, my dear General, Your obedient servant
                  
                     B. Lincoln
                  
               